Citation Nr: 1533061	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2007, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 70 percent for PTSD after March 12, 2007.

3.  Entitlement to a disability evaluation in excess of 70 percent for PTSD prior to March 12, 2007.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to May 1972, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran filed a claim to reopen his service connection claim for PTSD in March 2007, which the RO denied in June 2007.  In June 2010, the RO granted service connection for PTSD effective March 12, 2007, and assigned an initial disability rating of 50 percent.  The Veteran appealed both the effective date of service connection and the initial rating assigned.  In June 2013, the RO assigned a higher initial disability rating of 70 percent effective March 12, 2007.  As such, the issues currently before the Board are the claims for an earlier effective date for the grant of service connection for PTSD and an evaluation of PTSD in excess of 70 percent, as reflected on the title page.

The issue of entitlement to a disability evaluation in excess of 70 percent for PTSD prior to March 12, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed an original claim for service connection for "flashbacks" on October 26, 1987, which was administratively denied because the evidence was inadequate for evaluation as the Veteran failed to attend a VA examination.
 
2.  The Veteran subsequently filed later claims for service connection for PTSD on April 5, 1990, August 3, 2000, and March 12, 2007; in June 2010, service connection for PTSD was granted effective March 12, 2007, the date of his most recent claim.
 
3.  At the time of the March 2004 Board hearing regarding his August 2000 claim, the Veteran reported PTSD stressors with dates, which were later confirmed in official service department records, that existed and had not been associated with the claims file when Board denied the claim in November 2004.

4.  From March 12, 2007 to November 15, 2012, the Veteran's PTSD was not shown to cause total occupational and social impairment.

5.  From November 16, 2012 to December 29, 2014, the Veteran's PTSD caused total occupational and social impairment.

6.  On and after December 30, 2014, the Veteran's PTSD has not been shown to cause him total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 3, 2000, but not earlier, for the grant of service connection for PTSD have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2014).

2.  From March 12, 2007 to November 15, 2012, and on and after December 30, 2014, the criteria for a disability rating in excess of 70 percent for PTSD have not been met; however, from November 16, 2012 to December 29, 2014, the criteria for a 100 percent rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Moreover, while the Veteran's claim has been appealed to the Court of Appeals for Veterans Claims (Court), no argument was advanced regarding any notice deficiency.  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Effective Date

The Veteran contends that he is entitled to an earlier effective date for PTSD.  Specifically, he has stated that he wants an effective date of October 26, 1987, the date VA received his original claim for service connection for PTSD.  For the reasons discussed below, the Board finds that the Veteran is entitled to an effective date of August 3, 2000.

In June 2010, the Veteran was awarded service connection for PTSD, and the RO assigned and effective date of March 12, 2007, the date of his most recent claim to reopen.  Because this appeal stems from the Veteran's March 2007 claim to reopen, the current version of 38 C.F.R. § 3.156(c) applies.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006); Cline v. Shinseki, 26 Vet. App. 18, 23 (2012) (the amendments to § 3.156(c) became effective on October 6, 2006, and were not expressly made retroactive). 

Turning to the merits of the claim for an earlier effective date, the determination of the effective date of an award is generally governed by 38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1) , "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  
38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. 
§ 3.156(c)(3).

The Veteran filed an original claim for service connection for "flashbacks" in October 1987.  The RO administratively denied his claim in December 1987 as the Veteran did not attend a scheduled VA examination and the evidence was inadequate for evaluation.  The Veteran filed a claim in April 1990, which was denied in November 1990, and a claim in August 2000, which was denied in May 2002.  The May 2002 rating decision was appealed to the Board, which denied the claim in a November 2004 decision.  Notwithstanding the finality of the previous final decisions, however, the Board determines that an earlier effective date is warranted under 38 C.F.R. § 3.156(c).  At a March 2004 Board hearing, the Veteran recounted both PTSD stressor events and dates.  However, no action was taken to verify these stressors.  Later in August 2008, relevant official service department records were associated with the claims file that existed but had not been associated with the claims file when the Board decided the claim in a November 2004 decision.

The Department of the Army verified that the Veteran was stationed at Cu Chi and Long Binh, and that these bases were rocketed and mortared, consistent with the Veteran's reported PTSD stressors.  Subsequently, the RO granted service connection for PTSD based on the Army Memorandum.  Because these records were not previously part of the claims file at the time of any of the previous decision, these records fall under the umbrella of newly submitted official service department records referred to in 38 C.F.R. § 3.156(c)(1).

However, under 38 C.F.R. § 3.156(c)(2), "[p]aragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records."  While these records were created by the service department in the 1970s, and thus they were in existence during each of the previous rating decisions, the Veteran failed to provide sufficient information for the VA to identify and obtain these records prior to the November 2004 Board hearing.  For example, in his original October 1987 claim, the Veteran merely reported "flashbacks" and provided no other identifiable information.  Likewise, during VA examinations for his April 1990 claim, the Veteran reported that he had to fire on a child with a grenade, heard shells going off, and saw soldiers "blown up," but once again provided no dates or other information to allow the VA to identify and obtain the records.  However, at the March 2004 hearing, the Veteran reported PTSD stressors with approximate dates.  Unfortunately at the time, additional development to verify these stressors did not occur.  Thus, during the pendency of the August 2000 claim, VA had a duty to obtain these existing records.  However, prior to the August 2000 claim, the Veteran failed to provide sufficient information for the VA to identify and obtain records relating to his "flashbacks" and shooting a child with a grenade.

Accordingly, the limiting factors of 38 C.F.R. § 3.156(c)(2) apply prior to August 2000.  The Veteran is entitled to the benefit of an earlier effective date under 38 C.F.R. § 3.156(c)(3) with respect to his claim for service connection filed in August 2000.  Therefore, an August 3, 2000, effective date is warranted.

In conclusion, the Board finds that the Veteran is entitled to an effective date of August 3, 2000, but not earlier, for the grant of service connection for his PTSD.

Increased Ratings

The Veteran was awarded a 70 percent disability rating effective March 12, 2007.  However, as discussed above, the Board finds that the Veteran is entitled to an effective date of August 3, 2000.  Therefore, as the RO has not had the opportunity to assign a disability rating prior to March 12, 2007, the Board will only examine the period after March 12, 2007, at this time.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

March 12, 2007, to November 15, 2012

From March 12, 2007, to November 15, 2012, the Veteran's treatment records do not establish total occupational and social impairment.  For example, in November 2012, he was fully alert and oriented with a normal mood and affect and no obvious abnormal thought patterns.

The Veteran was afforded a SSA examination in October 2011.  He reported helplessness, insomnia, nightmares, flashbacks, and recurrent, intrusive thoughts and constant recollections of events.  He also reported extreme difficulty getting along with people, avoidance, detachment, constant suicidal thoughts, and an irritable mood.

The Veteran was afforded multiple VA examinations for his PTSD.  In July 2008, after interviewing the Veteran and conducting a mental status examination, the examiner opined that the Veteran's PTSD caused him difficulty functioning at work and resulted in almost complete social isolation.  The examiner had the opportunity to review the Veteran's claims file after the examination; however, this did not alter his previous findings or opinion.

At a May 2010 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner assessed the Veteran with a GAF of 50 indicating difficulties with social and occupational functioning.

Thus, from March 12, 2007, to November 15, 2012, while the Veteran had almost complete social isolation and difficulty functioning at work, the record does not establish that his PTSD was manifested by total occupational and social impairment.  Therefore, the Veteran is not entitled to a rating in excess of 70 percent during this time period.

November 16, 2012, to December 29, 2014

At a November 2012 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner indicated that the Veteran had total occupational and social impairment.

However, the Veteran's treatment records show that in December 2012, he was fully oriented with an appropriate affect.  In November 2013, he was fully alert and oriented.  In June 2014, he reported trouble sleeping, but this was mainly due to taking care of his wife.  He reported PTSD symptoms of irritability, hypervigilance, and startle reaction.  On examination, the Veteran was fully alert and oriented, had normal thought processes, speech, judgment, insight, attention, concentration, and fund of knowledge, and denied hallucinations and delusions.  His mood was irritable but his affect was appropriate.  In July 2014, the Veteran was fully alert and oriented with a normal mood and affect.  In September 2014, he reported still being irritable, depressed, and negative.  However, on examination, he remained fully alert and oriented, had normal thought processes, speech, judgment, insight, attention, concentration, memory, and fund of knowledge, and denied hallucinations and delusions.  His mood was irritable but his affect was appropriate.  In October 2014, he was fully alert and oriented, had normal thought processes, speech, judgment, insight, attention, concentration, and fund of knowledge, and denied hallucinations and delusions.  His mood was irritable but his affect was appropriate.

The Veteran's treatment records show he was consistently fully alert and oriented with normal thought process, speech, judgment, insight, attention, concentration, memory, and fund of knowledge.  In addition, while his mood ranged from normal to irritable, he consistently had an appropriate affect.  Furthermore, he continued to be married to his wife and helped care for her due to her medical conditions.  However, the November 2012 examiner then indicated that the Veteran experienced total occupational and social impairment.  The record contains no opinion evidence establishing that the Veteran did not have total occupational and social impairment.

As the evidence is in at least equipoise, from November 16, 2012, to December 29, 2014, the Board finds that the Veteran is entitled to a 100 percent rating during this time period.

Effective from December 30, 2014

From December 30, 2014, however, the Veteran's treatment records once again do not establish total occupational and social impairment.  For example, at the December 2014 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.

The Veteran's treatment records show that in December 2014, he was fully alert and oriented with a normal mood and affect.  In January 2015, he reported increased anxiety, panic, irritability, and flashbacks.  However, he remained fully alert and oriented, had normal thought processes, speech, judgment, insight, attention, concentration, memory, and fund of knowledge, and denied hallucinations and delusions.  His mood was less irritable but his affect was appropriate.

Thus, total occupational and social impairment is not established after December 2014, and therefore, the Veteran is not entitled to a disability rating in excess of 70 percent.

In sum, the Board finds that the evidence supports an assignment of a schedular rating for PTSD of 100 percent from November 16, 2012, to December 29, 2014; however, the Board finds that the evidence is against the assignment of a schedular rating for PTSD in excess of 70 percent from March 12, 2007, to November 15, 2012, and on and after December 30, 2104.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's PTSD and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to PTSD within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  In addition, the Veteran was granted a total disability rating based on individual unemployability (TDIU) effective March 12, 2007.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.


ORDER

An earlier effective date of August 3, 2000, but not earlier, for the establishment of service connection for PTSD disorder is granted.

A disability rating for PTSD in excess of 70 percent from March 12, 2007, to November 15, 2012, and on and after December 30, 2014, is denied; however, a 100 percent rating from November 16, 2012, to December 29, 2014, is granted, subject to the statutes and regulations governing the award of monetary benefits.





REMAND

The AOJ assigned a 70 percent rating beginning March 12, 2007.  However, the AOJ has not yet had the opportunity to adjudicate what rating should be assigned from August 3, 2000, to March 11, 2007.  Therefore, this issue must be remanded for procedural considerations.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should implement the Board's award of an earlier effective date for service connection for PTSD on August 3, 2000, and then review the record and assign a schedular rating for the period from August 3, 2000, to March 11, 2007.

2. Then, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


